Case: 15-10047   Date Filed: 08/05/2015   Page: 1 of 5


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10047
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 3:13-cv-01334-BJD-JBT



WENDY M. GRAHAM,

                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 5, 2015)



Before HULL, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
               Case: 15-10047       Date Filed: 08/05/2015     Page: 2 of 5


       Wendy Graham appeals the district court’s affirmance of the Social Security

Administration’s denial of her application for disability insurance benefits (DIB),

42 U.S.C. § 405(g), and supplemental security income (SSI), 42 U.S.C.

§ 1383(c)(3). Graham asserts the administrative law judge (ALJ) erred by

determining she had the residual functional capacity (RFC) to perform all light

duty work, despite also concluding her migraine and tension headaches were

severe impairments. After review,1 we affirm.

       Eligibility for SSI or DIB requires that the claimant is under a disability. 42

U.S.C. §§ 423(a)(1), 1382(a)(1)-(2). In order to determine whether a claimant is

disabled, the SSA applies a five-step sequential evaluation. 20 C.F.R.

§ 404.1520(a) (five-step evaluation for DIB); 20 C.F.R. § 416.920(a) (five-step

evalution for SSI). Under the first step, the claimant has the burden to show she is

not currently engaged in substantial gainful activity. Id. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i). At the second step, the claimant must show she has a severe

impairment or combination of impairments. Id. §§ 404.1520(a)(4)(ii),

416.920(a)(4)(ii). At step three, the claimant has the opportunity to show she has

an impairment that meets or equals the criteria contained in one of the Listings. Id.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). At the fourth step, if the claimant’s


       1
          We review the ALJ’s decision for substantial evidence, and the ALJ’s application of
legal principles de novo. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). We may not
decide the facts anew, make credibility determinations, or re-weigh the evidence. Id.
                                             2
              Case: 15-10047     Date Filed: 08/05/2015   Page: 3 of 5


impairment cannot meet or equal the criteria in one of the Listings, the ALJ

considers the claimant’s RFC and the claimant’s past relevant work to determine if

she has an impairment that prevents her from performing her past relevant work.

Id. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). Finally, once a claimant establishes

she cannot perform her past relevant work due to some severe impairment, the

burden shifts to the Commissioner to show significant numbers of jobs exist in the

national economy the claimant can perform. Id. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).

      Further, a three-part “pain standard” applies when a claimant attempts to

establish disability through her own testimony of pain or other subjective

symptoms. Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). The pain

standard requires (1) evidence of an underlying medical condition; and either

(2) objective medical evidence confirming the severity of the alleged pain; or,

(3) that the objectively determined medical condition can reasonably be expected

to give rise to the claimed pain. Id.

      Substantial evidence supports the ALJ’s determination Graham was not

under a disability and, therefore, not entitled to DIB or SSI. Although the ALJ

concluded, at step two of the evaluation, that Graham’s migraine and tension

headaches were severe impairments, the existence of these impairments did not

undermine the ALJ’s determination, at step four, that Graham retained the RFC to


                                         3
              Case: 15-10047     Date Filed: 08/05/2015    Page: 4 of 5


perform the full range of light exertional work. See Moore v. Barnhart, 405 F.3d

1208, 1213 n.6 (11th Cir. 2005) (stating the mere existence of a “severe”

impairment, as determined in step two, does not reveal the extent to which the

impairment limits a claimant’s ability to work); see also McCruter v. Bowen, 791

F.2d 1544, 1547 (11th Cir. 1986) (concluding “the ‘severity’ of a medically

ascertained disability must be measured in terms of its effect upon ability to work,

and not simply in terms of deviation from purely medical standards of bodily

perfection or normality”).

      Substantial evidence supports the conclusion Graham could perform all or

substantially all the exertional demands for the light exertional level. The ALJ

granted great weight to the RFC assessment and opinions affirming the assessment

after determining they were well-supported by medically acceptable evidence, and

adequately accounted for Graham’s subjective allegations of symptoms. Nothing

in the medical records contradicts the conclusion in the RFC assessment that

Graham could (1) lift or carry 10 to 20 pounds; (2) walk, sit, or stand for 6 hours in

an 8-hour workday; or (3) push or pull without limitation, excepting the 10 to 20

pound limitation. Although the ALJ commented during the hearing that Graham’s

condition included light sensitivity and insomnia, this comment did not amount to

a formal determination. Rather, the ALJ explained to Graham there were jobs

available to accommodate these claimed symptoms, and the ALJ concluded the


                                          4
              Case: 15-10047      Date Filed: 08/05/2015   Page: 5 of 5


“nightmare” scenario would be to allow Graham to “languish.” The ALJ

articulated the reasons for determining Graham’s subjective complaints of pain

were not fully credible, explaining the medical record was devoid of any objective

clinical or laboratory findings to corroborate her subjective complaints. See Foote

v. Chater, 67 F.3d 1553, 1561-62 (11th Cir. 1995) (stating if the ALJ does not

credit a claimant’s testimony as to her pain, the ALJ must articulate explicit and

adequate reasons for doing so).

      Because the ALJ found Graham’s subjective complaint of pain not fully

credible, there was no error in relying exclusively on the Medical-Vocational

Guidelines as the ALJ did not find Graham had a nonexertional impairment. See

id. at 1559 (stating exclusive reliance on the Medical-Vocational Guidelines is

inappropriate when a claimant has a nonexertional impairment, such as pain, that

significantly limits the claimant’s basic work activities). Thus, the ALJ did not err

by relying solely upon the Medical-Vocational Guidelines to establish a

determination of “not disabled.” See id. (stating if a claimant primarily suffers

from an exertional impairment, without significant nonexertional factors, an ALJ

may satisfy the fifth step through a straightforward application of the Medical-

Vocational Guidelines).

      AFFIRMED.




                                          5